Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827) in view of Samios et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties” (previously provided), in view of Turner (US 4,752,597) as evidenced by Hussain et al. “Effect of selected residual Ziegler—Natta and metallocene catalysts on the UV-induced degradation of unstabilized ethylene homopolymer films” (attached).
Regarding claims 1, 4, 5, Shirodkar teaches mono or multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 117, 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), and a second layer may be LLDPE (Shirodkar para 123.1). Shirodkar further teaches that the HDPE and/or the LLDPE of the first and second layers may include an EVOH copolymer (Shirodkar para. 107). 
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), and notes that film (layer) thicknesses may vary from 1-250 µm (0.039-9.8 mil) for all layers (Shirodkar para. 124). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shirodkar is silent with respect to the presence of a compatibilizer and a catalyst in the second layer.
Shirodkar and Samios are related in the field of polyolefin films utilizing an EVOH barrier layer. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction para 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer provides improved tensile elongation (Samios page 3866, Ternary HDPE/EVOH/ionomer blends) and full compatibilization where distinct phase boundaries between the HDPE and EVOH essentially disappear (Samios page 3868, morphology). It would be obvious to one of ordinary skill in the art to modify the polyolefin/EVOH second layer of Shirodkar to include an EVOH/ionomer (i.e. compatibilizer) because this would offset the moisture absorption of the EVOH while providing the layer with improved tensile elongation. 
Shirodkar in view of Samios remains silent with respect to catalyst present in the second layer.
Shirodkar in view of Samios and Turner are related in the field of polyethylenes. Turner teaches the polymerization of low, medium, and high density polyethylenes (Turner col 2, ln 30-38) utilizing homogenous metallocene catalysts because metallocene provides for a polymer that has terminal unsaturation (Turner col 2, ln 4-8), and a narrow molecular weight distribution (Turner col 8, ln 9-15). It would be obvious to one of ordinary skill in the art to form the polyethylene of Shirodkar in view of Samios with the metallocene catalytic polymerization of Turner because it would yield a polyethylene with a narrow molecular weight distribution and provide terminal unsaturations.
Hussain teaches that polyethylenes formed by catalytic means, such as Ziegler—Natta and metallocene, will have some amount of residual catalyst present as an integral part of the polymer, and that the amount and type of residual catalyst can affect processing as well as applications and properties of the polymer (Hussain, pg 2289). Hussain provides a sample of metallocene catalyzed polyethylene homopolymer and assays the residual catalyst at an amount of 3456.25 ppm, or about 0.35% (Hussain, pg 2291, Table 1). It therefore follows that the metallocene catalyzed polyethylene of Shirodkar in view of Samios and Turner would also have residual catalyst present in the final polymer.
Regarding claim 3, Shirodkar in view of Samios and Turner teach a multilayer polyethylene film as above for claim 1. Shirodkar further teaches that fillers, including calcium carbonate may be included in the polyethylene films (Shirodkar para. 99).
Regarding claim 6, Shirodkar in view of Samios and Turner teach a multilayer polyethylene packaging laminate as above for claim 1. Given that Shirodkar in view of Samios and Turner teach the same compositions as claimed, the laminate of Shirodkar in view of Samios and Turner would be expected to be fully capable of being recycled to the same extent as #2 HDPE film. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar in view of Samios and Turner, as above for claim 1, and further in view of Turvey et al. (US 2008/0310770) and Schroder et al. (US 2004/0206055).
Regarding claim 2, Shirodkar in view of Samios and Turner teach a multilayer polyethylene packaging laminate as above for claim 1.
Shirodkar in view of Samios and Turner is silent with respect to the presence of a removable degassing valve.
Shirodkar in view of Samios and Turner, and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar in view of Samios and Turner to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Samios and Turner in view of Turvey remains silent with respect to the valve being removable, and to the presence and amount of plastomer in the sealant layer.
Shirodkar in view of Samios, Turner, and Turvey and Schroeder are related in the field of packaging materials with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.

Claims 7-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Turvey et al. (US 2008/0310770), in view of Schroder et al. (US 2004/0206055), in view of Poloso et al. (US 2006/0040121), and further in view of Bevilacqua et al. (US 2011/0091695).
Regarding claims 7-9, 11, 12, Shirodkar teaches a multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para 83), a second layer may be LLDPE (Shirodkar para 123), and a third layer may be a sealing layer (Shirodkar para 124). Shirodkar further teaches that the HDPE and/or the LLDPE of the different layers may further include an EVOH copolymer (Shirodkar para 107). 
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), that the sealant layer may have a thickness of 0.2-50 µm (0.008-1.97 mil) (Shirodkar para 124) which overlaps with the claimed “about 2 mil to about 4 mil” (emphasis added) and notes that film (layer) thicknesses may vary from 1-250 µm (0.039-9.8 mil) for all layers (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shirodkar is silent with respect to the presence of a removable degassing valve, to the presence and amount of plastomer in the sealant layer, and to the first layer having a second side which comprises reverse printing.
Shirodkar and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Turvey remains silent with respect to the valve being removable, and to the presence and amount of plastomer in the sealant layer.
Shirodkar in view of Turvey and Schroeder are related in the field of packaging materials with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Turvey and Schroeder remains silent with respect to the presence, and amount, of a plastomer in the sealant layer, and to the first layer comprising a second side which has undergone reverse printing.
Shirodkar in view of Turvey and Schroeder and Poloso are related in the field of polyethylene films with a barrier (sealant) layer. Poloso teaches the inclusion of a plastomer such as metallocene catalyzed LLDP (mLLDP) or metallocene very low density polyethylene (nVLDP) (Poloso col 3, ln 6-12) in an amount of 3-20 wt% (Poloso column 5, lines 25-34) to a polyethylene/EVOH mixture (Poloso col 6, ln 8-19; col 10, ln 9-17) because this results in a polyethylene/EVOH blend with increased impact strength and melt strength of the resultant layer (Poloso col 10, ln 19-27). It would therefore be obvious to one of ordinary skill in the art to modify the second layer of Shirodkar in view of Turvey and Schroeder to include the mVLDP or mLLDP plastomer in an amount of 3-20 wt% as taught by Poloso because this would provide the sealant layer of Shirodkar in view of Turvey and Schroeder with the benefit of increased impact and melt strength. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of plastomer taught by Shirodkar in view of Turvey and Schroeder in further view of Poloso overlaps with the instantly claimed wt% of plastomer and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, Shirodkar in view of Turvey, Schroeder, and Poloso are silent with respect to the first layer having a second side which comprises reverse printing.
Shirodkar in view of Turvey, Schroeder, and Poloso and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse printing as taught by Bevilacqua because it would be obvious to one of ordinary skill in the art to place the ink layer on an inner side of the outer layer for good printability and protection of the resultant printed indicia.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar in view of Turvey, Schroeder, Poloso, and Bevilacqua as applied to claim 7, above, and further in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties” (attached).
Regarding claim 10, Shirodkar in view of Turvey, Schroeder, Poloso, and Bevilacqua teach multilayer polyethylene films for packaging, as above for claim 7.
Shirodkar in view of Turvey, Schroeder, Poloso, and Bevilacqua are silent with respect to the third composition comprising about 8-20 wt% of an ionomer.
Shirodkar in view of Turvey, Schroeder, Poloso, and Bevilacqua and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3). It would be obvious to one of ordinary skill in the art to select the compatibilizer for the LLDPE/EVOH layer of the packaging film of Shirodkar in view of Turvey, Schroeder, Poloso, and Bevilacqua to have 10-20 wt% of an ionomeric compatibilizer because this would provide the packaging film with the benefit of improved oxygen barrier behavior.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties” (attached), in further view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (attached).
Regarding claims 14, 15, 17, 18 Shirodkar teaches a multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), a second layer may be LLDPE (Shirodkar para 123.1), and a third layer may be a sealing layer. Shirodkar further teaches that the HDPE and/or the LLDPE of the layers may include an EVOH copolymer (Shirodkar para. 107). 
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), that the sealant layer may have a thickness of 0.2-50 µm (0.008-1.97 mil) (Shirodkar para 124) which overlaps with the claimed “about 2 mil to about 4 mil” (emphasis added) and notes that film (layer) thicknesses may vary from 1-250 µm (0.039-9.8 mil) for all layers (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shirodkar is silent with respect to the sealant layer further comprising 8-20 wt% of an ionomer, where the ionomer is present in an 1:1 ratio with the EVOH.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Shirodkar in view of Samios and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). It would therefore be obvious to one of ordinary skill in the art to modify the sealant layer of LLDPE and EVOH of Shirodkar in view of Samios to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer because this would provide a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Regarding claim 16, Shirodkar in view of Samios and Dow teach a packaging laminate as above for claim 14. Shirodkar further teaches that a first (print) layer, which may be HDPE, as above for claim 7, may further comprise between 5 and 20 wt% octene, allowing for an embodiment where the first layer is 80 wt% HDPE and 20 wt% octene.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar in view of Samios and Dow as applied to claim 14, above, and further in view of Poloso et al. (US 2006/0040121).
Regarding claim 19, Shirodkar in view of Samios and Dow teach a packaging laminate as above for claim 14.
Shirodkar in view of Samios and Dow is silent with respect to the presence of about 8-20 wt% of a plastomer in the third composition/layer.
Shirodkar in view Samios and Dow, and Poloso are related in the field of polyethylene films with a barrier (sealant) layer. Poloso teaches the inclusion of a plastomer such as metallocene catalyzed LLDP (mLLDP) or metallocene very low density polyethylene (nVLDP) (Poloso col 3, ln 6-12) in an amount of 3-20 wt% (Poloso column 5, lines 25-34) to a polyethylene/EVOH mixture (Poloso col 6, ln 8-19; col 10, ln 9-17) because this results in a polyethylene/EVOH blend with increased impact strength and melt strength of the resultant layer (Poloso col 10, ln 19-27). It would therefore be obvious to one of ordinary skill in the art to modify the second layer of Shirodkar in view Samios and Dow to include the mVLDP or mLLDP plastomer in an amount of 3-20 wt% as taught by Poloso because this would provide the sealant layer of Shirodkar in view Samios and Dow with the benefit of increased impact and melt strength. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of plastomer taught by Shirodkar in view Samios and Dow in further view of Poloso overlaps with the instantly claimed wt% of plastomer and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest a polyethylene film with a catalyst present in the final film at an amount of 5-33 wt%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781
12/9/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781